Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Benjamin Kiersz on 06/24/21.
4.	The application has been amended as follows: 

	Claim 10
	A canister sipping system comprising:
	a canister vacuum sipping device comprising a canister, the canister vacuum sipping device being configured to detect a failure in a nuclear fuel assembly disposed in the canister by detecting fission gas leaking from the fuel assembly during a vacuum sipping procedure of the canister vacuum sipping device; and 
a water treatment device connected to the canister and configured to : 
a gas transfer membrane that is configured to extract fission gases and dissolved air out of fuel pool water that has been extracted from a fuel pool to form the degassed water, and 
a vacuum pump operatively connected to the gas transfer membrane and configured to draw air from an air source and provide the air at a partial vacuum pressure to the gas transfer membrane for use as a strip gas, 
wherein the water treatment device is 

	Claim 21 is cancelled.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: see Applicant’s arguments dated 05/21/21.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHARON M DAVIS/Primary Examiner, Art Unit 3646